Citation Nr: 1443405	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  11-27 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for degenerative joint disease of the thoracolumbar spine.  

2.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the left ankle.  

3.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee.  

4.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the right knee, with degenerative changes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from January 1997 to October 1998.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from the May 2010 and January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

In June 2013, a Board hearing was held at the RO.  A transcript of the hearing is associated with the record.  

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The paperless file includes VA treatment records dated through June 2014, which are not in the paper claims file.  Thus, future consideration of this case shall take into consideration the existence of the electronic records.

Lastly, additional evidence was submitted to the Board after the appeal was certified to the Board.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2013).


FINDINGS OF FACT

1.  Degenerative joint disease in the left ankle is manifested by tenderness and limited range of motion, but has not resulted in ankylosis of the left ankle joint.  

2.  Chondromalacia patella of the right knee with degenerative changes, has been manifested by normal extension, limitation of flexion no worse than 60 degrees, even taking into account his complaints of pain; he does not exhibit ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage; and/or impairment of the tibia and fibula with moderate right knee or ankle disability.  

3.  Chondromalacia patella of the left knee has been manifested by normal extension, limitation of flexion no worse than 70 degrees, even taking into account his complaints of pain; he does not exhibit ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage; and/or impairment of the tibia and fibula with moderate left knee or ankle disability.  

4.  Degenerative joint disease of the thoracolumbar spine is not productive of favorable or unfavorable ankylosis of the thoracolumbar spine or any associated neurological impairment (other than in the left lower extremity).  There are no incapacitating episodes.  

5.  Resolving all doubt in the Veteran's favor, low back disability has resulted in mild neurological manifestations and radicular-like symptoms, to include numbness, tingling, and pain in the left lower extremity since April 16, 2013.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 20 percent for degenerative joint disease of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5270-5274 (2013).  

2.  The criteria for a schedular rating in excess of 10 percent for chondromalacia patella of the right knee with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5010, 5256-5262 (2013).  

3.  The criteria for a schedular rating in excess of 10 percent for chondromalacia patella of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5010, 5256-5262 (2013).  

4.  The criteria for a schedular rating in excess of 40 percent for degenerative joint disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013).

5.  A separate 10 percent disability rating for radiculopathy of the left lower extremity is allowed, effective from April 16, 2013.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform him/her that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran filed his claim seeking an increased rating for his service-connected bilateral knee, left ankle, and low back disabilities in April 2010.  A letter dated in April 2010 satisfied the duty to notify provisions concerning an increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disabilities.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  This letter also provided the Veteran with notice of how disability ratings are determined.  A subsequent letter dated in June 2011 also provided the Veteran with notice of how effective dates are determined.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice and was provided several years to respond with additional argument and evidence, which he did.  The claim was readjudicated several times and a Statement of the Case (SOC) was provided to the Veteran in August 2011, and a Supplemental Statement of the Case (SSOC) was provided to the Veteran in April 2013.  See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.  

The U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  In any event, reviewing the April 2010 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a) compliant notice as to his increased rating claim.  

Accordingly, the Board finds that the procedural requirements of the law pertaining to VA's duty to notify the Veteran have been satisfied.  No further due process development of notification of this claim is required.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records as well as all post-service VA and private medical records are either in the claims file or have been scanned into the Virtual VA claims processing system, and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran indicated that his claim for Social Security Administration (SSA) benefits had been denied, and in an August 2010 letter, as well as follow-up fax letters sent in August 2010, the RO attempted to secure potential SSA records pertaining to any disability benefits sought by the Veteran.  A September 2010 fax response from the SSA indicated that the Veteran's folder was not at their office.  In February 2011, a Formal Finding on the unavailability of claims records from the SSA was issued, detailing the attempts made to secure these records, and noting that a September 2010 faxed response from SSA-OCO (Office of Central Operations), ODO (Office of Disability Operations) Special Workgroup indicated there were no records on file.  Based on the Memorandum report, the Board concludes that all efforts to obtain the needed information had been exhausted and that these records were not available.  Furthermore, the Veteran's more recent VA medical records have been obtained and uploaded onto the Virtual VA claims processing system.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Moreover, the Veteran was afforded a hearing before the Board in June 2013, the transcript of which is of record.

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations in connection to the service connected disorders were performed in April 2010, August 2010, July 2011 and, most recently, in March 2013.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds all four examinations obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran and a discussion of his medical history, and the examinations fully addressed the rating criteria that are relevant to rating the disabilities at issue.  

In this regard, the Board acknowledges that the record reflects that the Veteran's claims file was not available for review during his VA examinations.  However, the Board observes that review of the claims file is only required where necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions; necessity for pre-examination records review is to be determined according to the facts of each individual case.  See VAOPGCPREC 20-95; 61 Fed. Reg. 10,064 (1996).  Here, resort to the Veteran's claims file was not necessary because the Veteran provided an accurate account of his medical history, thus ensuring a fully informed examination.  Also, the claims file was not necessary for the examiner to provide findings as to the Veteran's current left ankle, bilateral knee, and low back symptoms, which are the question at issue in this case.  The examiner was not asked to resolve conflicting medical opinions or diagnoses.  Moreover, a majority of the VA examiners had access to, and reviewed, the Veteran's VA outpatient records when reviewing his medical history.  So, review of the entire claims file was not needed, and a remand for further examination with respect to the Veteran's claims for an increased rating would only delay the Veteran's appeal and would likely not result in a different outcome.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran, nor his representative, has pled prejudicial error with respect to the content or timing of VCAA notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

Increased Rating Claims

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Entitlement to an increased rating for degenerative joint disease of the left ankle

In the July 2006 rating decision, the RO granted service connection for degenerative joint disease of the left ankle and evaluated it as 20 percent disabling, effective May 10, 2001, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, for "limited motion of the ankle."  Most recently, in April 2010, the Veteran asserted that he was entitled to a disability evaluation in excess of 20 percent for his service-connected left ankle disorder.  

Under Diagnostic Code 5271, a 10 percent disability rating is assigned when there is moderate limitation of motion.  A 20 percent disability rating is warranted when such impairment is marked.  

Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988) 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.  In addition, the Schedule for Rating Disabilities also provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2013).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a disability rating in excess of 20 percent for his service-connected left ankle disability.  Upon review of the objective evidence of record, and subjective statements from the Veteran, there is no support for a finding of ankylosis in the left ankle.  At the April 2010 VA examination, the Veteran reported to experience constant pain in his left ankle, which he described as sharp, stabbing, and "twisting/wrenching" in nature.  On a scale of one to ten (with one being the least level of pain and ten being the highest) he rated his pain level at a six, and noted that it increased to an eight during painful flare-ups which occur once or twice a week and last anywhere from two to twenty-four hours in duration.  According to the Veteran, activities such as walking, standing, sitting and laying down serve to precipitate his pain, and painful flare-ups occur when performing weight-bearing activities and when walking on uneven surfaces.  On physical examination of the left ankle, the Veteran was shown to have dorsiflexion to 10 degrees, plantar flexion to 15 degrees, inversion to 10 degrees, eversion to 10 degrees, forefoot adduction to 10 degrees, and forefoot abduction to 5 degrees.  The examiner observed objective evidence of painful motion during the range of motion exercises, specifically based on comments made and facial grimaces exhibited by the Veteran.  However, the examiner did not observe additional limitation of motion or functional loss due to pain, weakness, incoordination or fatigue following repetitive use.  The examiner further noted no objective evidence of pain at rest, deformity, malalignment, drainage locking, tenderness to palpation, instability, lack of endurance, or incoordination.  In addition, the Veteran's muscle strength was shown to be 4/5 during all the range of motion exercises.  The Veteran also underwent an x-ray of the ankles, the findings of which reflected prominent calcaneal spurring bilaterally and unusual soft tissue calcifications adjacent to the cuboid bones bilaterally.  

At the August 2010 VA examination, the Veteran reported to experience "constant non radiating pain" which, on a scale of one to ten, he rated between a five to seven, and which reportedly increased to a nine during painful flare-ups.  According to the Veteran, flare-ups of pain occur on a daily basis, and cause significant impairment due to symptoms such as swelling, instability and giving way.  He also reported to experience difficulty walking as a result of his ankle condition.  According to the Veteran, walking and sitting serve to precipitate his pain, and he takes various types of medication, to include morphine, to alleviate these symptoms.  On physical examination, the Veteran was shown to have dorsiflexion to 10 degrees, plantar flexion to 15 degrees, inversion to 10 degrees, and eversion to 10 degrees.  The Veteran reported to experience pain with motion, but the examiner noted no sign of edema, effusion, instability, weakness, redness, heat, abnormal movement, or guarding of movement.  The examiner further noted no evidence of fatigue, weakness or lack of endurance with repetitive use.  In addition, the examiner noted no objective (or clinical) evidence to show any additional functional loss of range of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use beyond the measured and reported ranges of motion recorded.  

The Veteran was afforded another VA examination in July 2011, at which time he reported flare-ups of ankle pain which can occur four to five times a week, and last up to three days in duration.  The Veteran complained of significant impairment during these flare-ups, and specifically reported ongoing swelling and weakness in his left ankle, adding that he is unable to support his weight during these times.  The Veteran states that he is unable to hike, play sports, participate in firefights, and walk any distance greater than one-quarter of a mile as a result of his left ankle condition.  The Veteran also reported to wear an ankle brace.  According to the examiner, when asked, the Veteran demonstrated extreme decreased range of motion, and had dorsiflexion to 0 degrees, plantar flexion to 10 degrees, inversion to 10 degrees, and eversion to 0 degrees.  However, according to the examiner, a casual objective observation reflected that the Veteran had dorsiflexion to 20 degrees, plantar flexion to 45 degrees, inversion to 30 degrees and eversion to 15 degrees.  The examiner noted that the Veteran described extreme pain during the range of motion movements, but did not demonstrate any facial expressions or grimaces during these exercises.  The examiner further noted no evidence of painful motion, fatigue, weakness, or lack of endurance during repetitive use, and noted no objective (or clinical) evidence reflecting any additional limitation of joint function due to pain, fatigue, weakness, or lack of endurance following repetitive use beyond the measured and reported ranges for all joints reported on during the examination.  The Veteran also underwent an x-ray of the left ankle, the findings of which revealed growing heel spurs, prominent calcific plantar fasciitis with progression from the old study, and prominent post traumatic degenerative arthritic changes of the ankle.  

At the March 2013 VA examination, the Veteran reported to experience increasing flare-ups of pain whenever he moved his ankle in the wrong direction - something which occurs once or twice a week, and, on a scale of one to ten, increases his pain level to a 7 or 8.  On physical examination, the Veteran was shown to have dorsiflexion to 20 degrees, with objective evidence of painful motion at 5 degrees; and plantar flexion to 45 degrees with objective evidence of painful motion at 15 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions, but the examiner observed additional limitation of motion following repetition, noting that the Veteran had dorsiflexion to 15 degrees post-repetitive motion, and plantar flexion to 40 degrees post-repetitive motion.  The examiner further noted that the Veteran had functional loss and/or impairment of the ankle and noted that factors such as pain on movement contributed to this impairment.  The examiner further observed that the Veteran exhibited localized tenderness or pain on palpation of the joints/soft tissue of the left ankle.  Upon evaluating the Veteran's joint stability, the examiner observed no signs of laxity when conducting the anterior drawer and talar tilt tests.  Based on her examination of the Veteran, as well as her review of the available records and diagnostic test results, the examiner diagnosed the Veteran with degenerative joint disease of the left ankle, an enlarging calcaneal spur, increasing calcifications of the plantar fascia, and mild left tarsal tunnel syndrome.  According to the examiner, the last three diagnoses (enlarging calcaneal spur, increasing calcifications of the plantar fascia, and mild left tarsal tunnel syndrome) are neither caused by, nor related to, the service-connected left ankle, but are at least as likely as not a source of the Veteran's subjective complaints of pain during ambulation.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected degenerative joint disease of the left ankle under Diagnostic Code 5271, is not entitled to a disability rating in excess of 20 percent.  In this regard, Diagnostic Code 5271 provides a maximum disability rating of 20 percent and, therefore, a higher rating cannot be granted under this code.  While the above-referenced VA examiners noted evidence of pain, tenderness and limited motion in the Veteran left ankle, a disability rating in excess of 20 percent is not warranted as the Veteran is currently rated at the highest percentage for limitation of motion of the ankle.  

VA regulations concerning functional loss are not applicable where a disability is rated at the maximum level provided by the diagnostic code for limited motion, as is the Veteran's situation.  VAOPGCPREC 36-97 (consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a Veteran has received less than the maximum evaluation" under Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (remand for the Board to consider functional loss due to pain was not appropriate where the claimant was already receiving the maximum disability rating available for limitation of motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (although the Board is required to consider the effect of the Veteran's pain when making a rating determination, the rating schedule does not require a separate rating for pain).  Therefore, an increased disability rating under the code for limited motion is not warranted.  

The Board has also looked at other diagnostic codes for rating the left ankle.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, under 38 C.F.R. § 4.71a, Diagnostic Code 5270, a 30 percent rating is warranted for ankylosis of the ankle, when shown to specified degrees and position.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The record reflects that the Veteran has never exhibited, or been diagnosed with, ankylosis throughout the claim period.  Both the April 2010 and March 2013 VA examiners noted no signs of ankylosis in the ankle, subtalar and/or tarsal joint.  The Board acknowledges that the Veteran's range of motion during dorsiflexion and plantar flexion was limited during the April 2010 and August 2010 VA examinations; however, there is no evidence that the Veteran had ankylosis of the left ankle.  Although the Veteran demonstrated dorsiflexion and eversion to 0 degrees, and plantar flexion to 10 degrees at the July 2011 VA examination, the examiner commented that objective observations of the Veteran's behavior in actuality reflected dorsiflexion to 20 degrees, plantar flexion to 45 degrees, and eversion to 15 degrees - all of which are greater than that demonstrated by the Veteran, and reflective of the Veteran's natural behavior from an objective perspective.  In light of these findings, the Board finds that a disability rating greater than 20 percent is not warranted based on provisions of Diagnostic Code 5270.  

In addition, Diagnostic Codes 5272 (ankylosis of subastragalar or tarsal joint), 5273 (malunion of os calcis or astragalus), and 5274 (astragalectomy) are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5273, and 5274 (2013).  The medical evidence does not reveal any findings of malunion of os calcis, astragalus, or astraglectomy.  

Under Diagnostic Code 5262 for impairment of the tibia and fibula, a 10 percent rating is warranted where there is malunion of the tibia and fibula with slight ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).  Although the Veteran reportedly wears an ankle brace to help him ambulate, the August 2010 and July 2011 x-ray reports did not reveal any impairment, malalignment or malunion of the tibia or fibula to warrant a higher disability rating.  

In reaching this conclusion, the Board acknowledges the Veteran's belief that the symptoms in his left ankle are more severe than that reflected by the current disability rating.  The Board finds that the Veteran is certainly competent to discuss the severity of his symptomatology.  As a lay person, however, the Board gives more weight to the specific objective findings obtained through specialized testing and physical examinations.  Such matters require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Based on the evidence described above, the Board concludes that the totality of the evidence of record has not shown that the Veteran's service-connected left ankle disability warrants a rating in excess of 20 percent at any time during the claim period.  Thus, this claim must be denied.  


Entitlement to an increased rating for chondromalacial patella of the right and left knees

Service connection was established for chondromalacia patella with medial meniscus tear, left knee, status post arthroscopy, effective October 16, 1998.  See August 1999 rating decision.  The Veteran was assigned a 10 percent disability rating for this disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).  In the October 2002 rating decision, the RO assigned a 10 percent disability rating for the Veteran's chondromalacia patella, right knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  In April 2010, the Veteran filed his most recent claim seeking a higher rating for his service-connected knee disabilities.  

Diagnostic Codes 5260 and 5261 provide for ratings based on limitation of motion.  
Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Evaluations for limitation of extension of the knee are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Under Diagnostic Code 5262, pertaining to "impairment of tibia and fibula," a 10 percent rating is warranted for malunion with slight knee or ankle disability.  A 20 percent rating contemplates malunion with moderate knee or ankle disability, and a 30 percent rating is warranted for malunion with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion with loose motion, requiring brace.  

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71(a), DC 5003.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under DC 5257, the Veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that, if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

In rating the service-connected right and left knee disabilities, all applicable diagnostic codes must be considered to include Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261 and 5262.  In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to ratings in excess of 10 percent for his service-connected chondromalacia patella of the right knee with degenerative changes, or his service-connected chondromalacia patella of the left knee.  As previously discussed above, the Veteran is currently assigned separate 10 percent ratings for both knees by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, which governs findings of arthritis and limitation of flexion of the leg.  

The Board has considered whether the Veteran is entitled to a higher evaluation under Diagnostic Codes 5260 and/or 5261, which govern limitation of flexion and extension in the left knee.  In sum, for an increased evaluation to be granted in this case, the Veteran must demonstrate either (1) flexion of the knees limited to at least 30 degrees as per Diagnostic Code 5260, or (2) extension of the right knees limited to at least 15 degrees as per Diagnostic Code 5261.  See 38 C.F.R. §4.71a, Diagnostic Codes 5260 and 5261.  At the April 2010 VA examination, the Veteran was shown to have flexion to 85 degrees in the left knee, and flexion to 120 degrees in the right knee.  In addition, he was shown to have extension to 0 degrees bilaterally.  Although there was objective evidence of pain with motion, the examiner did not observe any additional limitation of movement following repetitive motion.  At the August 2010 VA examination, the Veteran was shown to have flexion to 100 degrees in the left knee, and flexion to 130 degrees in the right knee.  He was also shown to have extension to 0 degrees in both knees.  Although the examiner observed objective evidence of pain during the range of motion exercises, she did not observe any additional functional loss of range of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use.  At the July 2011 VA examination, the examiner noted that when asked, the Veteran demonstrated flexion to 70 degrees in the left knee, flexion to 60 degrees in the right knee, and extension to 0 degrees bilaterally.  However, according to the examiner, casual observations of the range of motion exercises reflected flexion to 100 degrees and extension to 0 degrees bilaterally.  The examiner further noted no additional limitation of motion following repetitive use.  Finally, at the March 2013 VA examination, the Veteran was shown to have flexion to 110 degrees in the left knee, with pain at 70 degrees.  The Veteran was also shown to have flexion to 120 degrees in the right knee, with pain at 80 degrees.  In addition, the Veteran was shown to have extension to 0 degrees in both knees, with no objective evidence of painful motion.  There was no additional reduction in the Veteran's range of motion measurements following repetitive motion.  

As such, the most limited range of motion findings regarding the Veteran's right and left knee are from the July 2011 VA examination, wherein the Veteran exhibited an extreme decrease in his range of motion movements, and was shown to have flexion to 60 degrees in the right knee and flexion to 70 degrees in the left knee.  Even if these measurements are reflective of an accurate assessment and estimate of the Veteran's limitation of motion in the knees during flexion, he still has never been shown to have flexion to 30 degrees throughout the pendency of the appeal.  As such, ratings in excess of 10 percent for limitation of flexion of the right and left knee cannot be granted at any time during the current appeal period.

Likewise, extension is normal in both knees, thus noncompensable.  Indeed, the Veteran has consistently been shown to have extension to 0 degrees in both knees throughout the entire appeal period.  Thus, the Veteran is not entitled to a rating in excess of 10 percent for either knee pursuant to Diagnostic Code 5261.  

Review of the April 2010 x-ray of the right knee revealed mild degenerative changes.  A March 2011 x-ray of the knees reflected "mild medial and lateral compartment joint space narrowing" and "mild patellofemoral narrowing" in the right knee, and "[m]ild medial and lateral compartment narrowing" and "[p]atellofemoral narrowing" in the left knee.  A January 2012 x-ray of the left knee revealed an impression of degenerative osteoarthritis.  As detailed, the evidence of record reflects that the Veteran's limitation of motion in both knees is noncompensable, but the 10 percent ratings are for application in light of findings of degenerative changes and painful movement.  Therefore, assigning a separate rating under Diagnostic Codes 5010 and 5003 for the pain caused by degenerative findings would violate the rule against pyramiding.  38 C.F.R. § 4.414 (2013).

In addition, the Board has considered whether the Veteran is entitled to a compensable evaluation under Diagnostic Code 5257, which governs recurrent subluxation or lateral instability of the knee.  Although the Veteran has reported to experience instability and giving way in his knees, the objective medical findings are absent signs of these symptoms.  In this regard, at the April 2010 VA examination, the examiner noted that the knees were stable to varus and valgus stress bilaterally, and the anterior and posterior drawer tests were negative bilaterally.  In addition, Lachman testing produced negative results bilaterally, and the patellar grinding was shown to be negative bilaterally.  The McMurray's test (for meniscal tearing) produced positive results bilaterally, and there was no evidence of joint line tenderness in either knee bilaterally.  Also, report of the right knee x-ray revealed mild medial compartment narrowing, and normal alignment.  The Veteran denied any symptoms of instability at the August 2010 VA examination, and upon physical examination, the VA examiner observed no objective evidence of effusion, instability, weakness, abnormal movement or guarding of movement in either knee.  According to the examiner, the "[t]ibia has a normal, slight, valgus angulation in neutral and in 30 degrees of flexion - normal motion."  The examiner further noted that the anterior/posterior tests, the Lachman's test, and McMurray's test produced negative results.  The quad/hamstring strength test was 4/5 bilaterally with no pain, and the Veteran was able to successfully stand from a seated position without using his hands for support.  During a June 2011 VA primary care outpatient visit, upon evaluating the Veteran's knees, the physician noted that he could not demonstrate obvious ligamentous laxity.  

Turning to the July 2011 VA examination results, the Board notes that the Veteran denied any symptoms of weakness, stiffness, instability, fatigability and lack of endurance in both knees.  The Veteran did report to wear a brace on both knees.  Upon physical examination, the examiner noted that the knees appeared normal and aligned in appearance, and further noted that the anterior/posterior drawer tests, the Lachman's test, and the McMurray's test all produced negative results.  The examiner also indicated that results from the quad/hamstring strength test were shown to be 5/5 bilaterally with no pain.  In addition, the examiner observed no signs or indications of subluxation or instability in the knee, and noted that the Veteran was able to successfully stand from a seated position without using his hands for support.  In addition, the examiner noted no apprehension with provocative testing.  At the March 2013 VA examination, the VA examiner noted that the Lachman and Posterior drawer tests produced normal results in both knees, and further noted that the Veteran's knees were stable and normal with varus and valgus pressure to the knees in extension and during flexion to 30 degrees.  Moreover, the examiner noted no evidence or history of recurrent patellar subluxation/dislocation in the right knee nor any x-ray evidence of patellar subluxation.  As such, a separate compensable rating under Diagnostic Code 5257 is not warranted.  

The Board also finds that higher ratings are not warranted under any alternative provisions.  Diagnostic Code 5256 provides for a higher rating, however, application of this code is inappropriate as there is no diagnosis of ankylosis of the knees.  Furthermore, the Veteran may not be rated by analogy to this code as he has not suffered functional immobility of the knees.  Likewise, Diagnostic Code 5259 does not provide for higher disability ratings, and is inapplicable.  Additionally, there are no objective findings of impairment of the tibia and fibula, thus there is no basis for disability ratings under Diagnostic Code 5262.  Indeed, the March 2013 VA examiner noted that the Veteran did not have, and had never had shin splints, stress fractures, chronic exertional compartment syndrome or any other form of tibial and/or fibular impairment.  Although the March 2013 VA examiner noted that the Veteran had a meniscal condition and that he experiences related symptoms of joint locking, pain, and effusion, the Veteran has never had a dislocated cartilage, nor undergone removal of his cartilage.  As such, Diagnostic Code 5258 is not for application.  

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206 -07.  However, an additional "symbolic" range of motion loss for pain, excess fatigability, decreased functional ability, etc. is not warranted for either knee.  In this regard, the Board observes that the Veteran has complained of pain, a locking sensation, giving way, swelling, and weakness in both knees.  See August 2010 and July 2011 VA examination reports.  At the July 2011 VA examination, the Veteran reported to experience constant non-radiating pain, which flares up on a daily basis, and is precipitated whenever he engages in daily life activities.  According to the Veteran, on a scale of one to ten, his pain level reaches a ten during these flare-ups, and the pain can last up to three to four days in duration.  The Veteran further added that he is unable to participate in activities such as hiking, playing sports, firefighting, and walking for more than one-quarter of a mile as a result of his knee condition.  He also reported to have some difficulty walking due to his bilateral knee condition.  However, the Veteran denied experiencing any difficulty driving as a result of his bilateral knee disability.  In addition, the April 2010, August 2010, July 2011 and March 2013 examiners noted no objective evidence of additional limitation of motion following repetitive motion.  Indeed, the March 2013 VA examiner noted that in addition to the Veteran's subjective complaints of pain, the objective medical evidence revealed mild bilateral weakness against resistance without objective evidence of fatigability and/or incoordination that would significantly limit functional ability during the Veteran's described flare-ups, or when the joint was used repeatedly over a period of time.  Thus, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  The Board finds that the effect of this symptomatology is contemplated in the 10 percent disability evaluations assigned by this decision.

The Board has also considered the testimony and assertions by the Veteran pertaining to his knees.  In addition, the Board acknowledges the VA outpatient records which reflect the Veteran's complaints of ongoing, and increasing, pain in his knees throughout the years, and document numerous non-surgical treatment methods utilized by the Veteran in an effort to help alleviate his symptoms.  During his hearing, the Veteran testified that he was scheduled for an upcoming knee replacement surgery, but still had to lose some weight before this surgery could be conducted.  See June 2013 Hearing Transcript (T.), p. 4.  Review of the VA outpatient records further show that the Veteran wished to undergo a total knee replacement procedure for both knees.  However, during a June 2014 VA outpatient visit, it was noted that the Veteran's physician did not believe this was a reasonable option at this point, and the remainder of the records reflect that he has not yet undergone this procedure.  The Board recognizes the Veteran's reported symptoms of pain and discomfort in his knees, and finds the Veteran competent and credible to attest to the exhibited symptoms in his knees.  However, the objective evidence of record is more probative and persuasive than the descriptions of his symptoms.  The objective findings do not support higher ratings based on the schedular criteria.  The Veteran's symptoms do not more nearly approximate the criteria for the assignment of higher ratings in any regard.

Based on the above, the Board has determined that schedular ratings in excess of 10 percent for the right and left knees are not warranted.

Entitlement to an increased rating for degenerative joint disease of the thoracolumbar spine

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  Diagnostic Code 5242 indicates degenerative arthritis of the spine is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under Diagnostic Code 5003.  Note 6 further provides that the thoracolumbar and cervical spine segments should be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The thoracolumbar segment of the spine includes the thoracic and lumbosacral spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent disability evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent disability evaluation is contemplated when there is unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

DC 5003, for degenerative arthritis provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

In the December 2004 rating decision, the RO granted service connection for degenerative joint disease of the thoracolumbar spine, and evaluated this disability as 20 percent disabling, effective November 17, 2000, pursuant to Diagnostic Code 5237.  In the February 2009 rating decision, the RO continued the 20 percent rating, but based on additional diagnostic records reflecting findings of osteoarthritis and disc narrowing, he was rated by analogy under Diagnostic Code 5242.  In April 2010, the Veteran sought a higher disability rating for his low back disability, and in the May 2010 rating decision, the RO increased the disability rating for the low back disability to 40 percent, effective April 8, 2010 (date of claim).  The RO continued the 40 percent disability rating assigned for the low back disability in the January 2011 rating decision.  

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that the Veteran is not entitled to an increased evaluation in excess of 40 percent for his service-connected lumbosacral strain.  The medical evidence does not show that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  In this regard, there is no medical evidence diagnosing the Veteran with ankylosis of the spine, and there are none of the previously mentioned symptoms indicative of unfavorable ankylosis.  In fact, at the April 2010 VA examination, the Veteran was shown to have flexion to 30 degrees, extension to 0 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 5 degrees.  Upon further examination of the Veteran, the examiner noted no clinical evidence of postural abnormalities, fixed deformity (ankylosis), or abnormality of musculature of back.  

Additionally, the August 2010 VA examination reflects that the Veteran had flexion to 60 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 10 degrees.  At the July 2011 VA examination, the Veteran had flexion to 20 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 5 degrees.  The examiner observed that the Veteran was able to sit in a chair which required a minimum of 56 to 66 percent of lumbar flexion.  According to the examiner, the Veteran declined to flex beyond the above measurements, and his morbid obesity rendered him physically unable to reach his feet to dress his lower extremities.  The March 2013 VA examination reflects that the Veteran had flexion to 90 degrees, with evidence of painful motion at 45 degrees; and extension to 30 degrees, with painful motion at 15 degrees.  The Veteran was also shown to have right lateral flexion to 25 degrees with painful motion beginning at 15 degrees and left lateral flexion to 30 degrees with painful motion at 20 degrees.  In addition, the Veteran had right lateral rotation to 25 degrees, with objective evidence of painful motion at 15 degrees, and left lateral rotation to 30 degrees with objective evidence of painful motion beginning at 15 degrees.  As such, the medical evidence of record does not show his spine to be fixed.  

In addition, the VA examination reports and VA treatment records were clear for any evidence of ankylosis of the lumbar spine.  The evidence of record reflects that the Veteran is able to perform the range of motion exercises, and while his movement may be somewhat limited during these exercises, there is no indication that his spine is fixed in flexion or extension, nor has the Veteran exhibited any of the symptoms indicative of ankylosis.  

The Board does not doubt that the Veteran has pain; however, in light of the ranges of motion documented at the examinations, the Board cannot find that his service-connected back disability equates to unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  As such, the Board finds that the Veteran has not met the criteria for an evaluation in excess of 40 percent under the revised rating criteria.  

The Board has also considered whether the Veteran would be entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, the medical evidence of record does not show that the Veteran has had incapacitating episodes with a total duration of at least six weeks during the past 12 months.  There are no treatment records documenting the Veteran as having been prescribed bed rest by his physician due to his back disability.  In fact, at the April 2010 and August 2010 VA examinations, the Veteran denied experiencing any incapacitating episodes during the past twelve month period requiring bed rest or treatment by a physician.  In addition, at the July 2011 and March 2013 VA examinations, both VA examiners determined that the Veteran did not have intervertebral disc syndrome of the lumbar spine.  Furthermore, the Veteran has not reported experiencing any incapacitating episodes during the past twelve months requiring bed rest or treatment by a physician.  Thus, a higher rating is not warranted under the criteria for intervertebral disc syndrome.  

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected degenerative joint disease of the thoracolumbar spine is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions, and acknowledges the objective medical findings, which reflect his complaints of pain when conducting his range-of-motion exercises.  The Board also observes that the Veteran's range of motion in his spine is limited by pain, and takes note of the March 2013 VA examination which demonstrates that repetitive motion yielded pain, additional limitation of movement following repetitive use, and functional loss and/or functional impairment of the spine.  The Board also acknowledges assertions made by the Veteran throughout the appeal indicating that he needs help conducting certain day-to-day activities, to include getting dressed, showering, cooking and cleaning, as a result of his spine condition.  See August 2010, July 2011 and March 2013 VA examination reports.  

Although the March 2013 VA examiner noted that factors such as excess fatigability, incoordination, and pain on movement contributed to the Veteran's functional loss, he found there to be "(no) clinical evidence of weakness, fatigability, and or incoordination that would significantly limit functional ability during the [V]eteran's described flare-ups, or when the joint/spine is used repeatedly over a period of time."  In essence, the examiner determined that the factors contributing to the Veteran's functional loss did not significantly impair his functional ability during a painful flare-up or upon repetitive motion.  Furthermore, the August 2010 VA examiner noted that the Veteran's range of motion was reduced based on "the individual's body habitus, a factor unrelated to the disability for which the exam is being performed."  As such, the Board finds that the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 40 percent disability evaluation assigned under Diagnostic Codes 5242.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that an evaluation in excess of 40 percent for the Veteran's low back disability is not warranted.  

The Board recognizes the Veteran's statements attesting to his chronic back pain and discomfort.  Statements made by the Veteran at the March 2010 VA examination reflect that he has limitations and functional impairment when walking, standing and running and when trying to conduct certain day-to-day activities as a result of his back disability.  Lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the VA treatment records and the April 2010, August 2010, July 2011 and March 2013 examinations, includes the information necessary to rate the Veteran's disability in accordance with the rating criteria.  In addition, the VA examiner took into consideration the Veteran's reported symptomatology when conducting the VA examination.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's disability does not warrant an initial disability rating in excess of 40 percent.  

Based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's service-connected degenerative joint disease of the thoracolumbar spine warrants a rating in excess of 40 percent at any time during the appeal period.  Thus, this claim must be denied.  

With respect to any neurological complications, the Board notes that the objective medical evidence does not reflect that the Veteran suffers from a separate neurological disability in his right lower extremity as a result of his back disability.  Indeed, at the April 2010 VA examination, the Veteran's motor strength and sensory findings were shown to be within normal limits and his reflexes in the Achilles were 1+ bilaterally.  At the August 2010 VA examination, the Veteran denied any bowel or bladder impairment, but did describe a sense of urgency whenever he had to use the bathroom.  Upon conducting a neurological evaluation of the Veteran, the examiner observed his motor strength to be 5/5 bilaterally, and detected no focal muscle weakness in either lower extremity.  According to the examiner, the Veteran's reflexes in the lower extremities were symmetric and 1+ bilaterally and he was able to walk on his heels.  It was further noted that the tandem walk demonstrated good coordination using the cane, and the Romberg's and Hoffman's tests produced negative results.  The Veteran underwent another neurological evaluation in July 2011, the results of which revealed his sensory findings to be within normal limits, and his muscle strength to be 4/5 in the majority of his lower extremities.  Results from the straight leg test produced negative results, and when asked whether the Veteran had radicular pain or signs or symptoms related to radiculopathy, the examiner responded that he did not.  Although the Veteran reported intermittent loss of bladder control, he noted that the last episode of urinary incontinence had been one year ago, and he denied any current problems.  The examiner determined that the Veteran did not have any neurological abnormalities or findings, to include bowel or bladder problems as a result of his low back disability.  An April 2013 medical report issued from the Veteran's private neurologist, T.M., M.D., reflects that the Veteran presented with complaints of radiating numbness in his lower extremities which originated from the mid lumbar spine, as well as a burning pain in the lateral thighs and tingling sensation in his feet.  The Veteran subsequently underwent a nerve conduction study and an electromyography, the results of which was absent any electrophysiologic evidence of radiculopathy, plexopathy, neuropathy or myopathy, but did reveal mild left tarsal tunnel syndrome (median nerve entrapment at the ankle) affecting motor components.  

At the March 2013 VA examination (the report of which was documented and generated on April 19, 2013), the Veteran described symptoms of numbness, paresthesia and pain in his lower extremities, which occurred on daily basis, and varied from mild to severe in nature depending on what he was doing.  Results from the muscle strength tests were shown to be 5/5 in the right lower extremity during hip flexion, knee extension, ankle plantar flexion and ankle dorsiflexion, and 4/5 in the left lower extremity during most of these exercises, with the exception of knee extension.  Although the Veteran's deep tendon reflexes were shown to be absent, and his sensation to light touch testing was decreased in the left lower extremity, the sensory findings were shown to be normal in the right lower extremity, and the straight leg test results produced negative results.  When asked whether the Veteran had radicular pain or any other signs or symptoms due to radiculopathy, the examiner marked that he did, and noted that the Veteran suffered from a number of symptoms, to include constant pain, intermittent pain, paresthesias and/or dyesthesias, and numbness in the lower extremities as a result.  According to the examiner, the radicular pain involved the medial nerve in the left ankle and resulted in mild radiculopathy affecting the left lower extremity, but not affecting the right lower extremity.  According to the examiner, the Veteran did not have any other neurological abnormalities, to include bowel or bladder impairment, as a result of his spine condition.  

After having considered the medical evidence, the Board concludes that the Veteran has radicular symptoms in the left lower extremity, which appear to be associated with the median nerve in the left ankle, are associated with the low back disorder.  As previously discussed above, during the VA examination in connection to the Veteran's left ankle disorder, the VA examiner specifically diagnosed the Veteran as having mild left tarsal tunnel syndrome that was neither caused by nor related to his service-connected left ankle disability.  The examiner appears to attribute this neurological disorder to the Veteran's low back disability.  Accordingly, after reviewing the evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that a separate 10 percent disability rating may be assigned for the distinct symptoms in the left lower extremity resulting from the service-connected low back disability, effective from April 16, 2013, the date that such symptomatology was objectively shown on examination.

However, the Board finds that a separate compensable rating is not warranted for any other neurological symptoms, to include neurological complications in the right lower extremity under the diagnostic codes pertinent to rating neurological disorder.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013) (which stipulates that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The matter of TDIU was adjudicated by the originating agency during the course of this claim in January 2011.  The Veteran filed a notice of disagreement with regard to other matters but did not appeal the TDIU denial.  In the event that there is anything in the record that implicitly raises a new claim of TDIU, review of the overall evidence does not reflect that the Veteran's service-connected disabilities preclude employment.  He was afforded a VA examination in connection to his TDIU claim in August 2010.  The examiner concluded that the Veteran was capable of sedentary employment and was actively working towards that goal through vocational rehabilitation.  At the July 2011 VA examination, the examiner determined that the Veteran's low back disability did not impact his ability to work.  The March 2013 VA examiner also determined that the Veteran's ankle condition, low back disability, and bilateral knee disability did not impact his ability to work.  


ORDER

Entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the left knee is denied.  

Entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the right knee, degenerative changes is denied.  

Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the left ankle is denied.  

Entitlement to a disability rating in excess of 40 percent for degenerative joint disease of the thoracolumbar spine is denied.  

Entitlement to a separate 10 percent disability rating under Diagnostic Code 8520 for radiculopathy of the left lower extremity, associated with the service-connected low back disorder is allowed effective from April 16, 2013, subject to the regulations governing the award of monetary benefits.  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


